 

 

Exhibit 10.3

 



PURSUANT TO REG. S-K ITEM 601, CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED
FROM THE EXHIBIT BECAUSE IT BOTH (I) IS NOT MATERIAL AND (II) WOULD BE
COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

[ex10_3-001.jpg] 

 

SUBSCRIPTION LICENCE ORDER FORM

 

This Order Form is subject to the terms of that certain Subscription License and
Services Agreement between NEC PAYMENTS B.S.C. (CLOSED) (“NECP”) and APPTECH
CORP. (“Licensee”) with an effective date of 1 October 2020 (the “Agreement”).
All terms used but not otherwise defined herein shall have the meaning ascribed
to such terms in the Agreement. In the event of a conflict, the terms of this
Order Form control over the terms of the Agreement.

 

Capitalized terms not defined in this Order Form are defined in the Agreement.
In the event the capitalized terms in this Order Form differ from the
terminology used in the Agreement, references herein to: “Subscription Software”
and “Component Systems” shall have the same meaning, refer to the computer
software identified this Order Form and may be referred to in the Agreement as
Component Systems, Products, Software Products, Subscription Software, Software,
Standard Software, Programs or Licensed Programs; “Support” may be referred to
in the Agreement as Support, Maintenance and Support, Annual Support, Support
Services, On-Going Support or One Point Support; and “License Restriction” means
any limitation on the use of the Subscription Software and may be referred to in
the Agreement as License Restriction.

 

1.Subscription Software

 

  Subscription Software   Quantity License Restriction* Support Level**     4
Instance   1 Core Database 250,000 Account Limit ESCIS     100,000,000
Transaction Limit   2 Tokenisation Database 4 Instance ESCIS 3 Administration
Database 4 Instance ESCIS 4 COA Database 4 Instance ES 5 OLTP Auth Service 8
Instance ESCIS 6 Batch Processing Service 8 Instance ES 7 Key Database, Key
Service, and Key UI 4 Instance ESCIS 8 Configuration and Administration UI 4
Instance ES 9 Notification Service and Notification UI 4 Instance ES 10 API and
Micro-Services 4 Instance ESCIS 11 FinCon UI 2 Instance ES 12 Compliance and
Sanctions UI 2 Instance ES 13 CRM UI 2 Instance ES 14 Virtual Card UI 2 Instance
ES

 



1 of 8

 

 

For the purpose of the definitions below, Component System and Subscription
Software may be used interchangeably.

 

* License Restrictions (where specified in the License Restriction field):

 

“Instance” = Quantity represents the maximum number of database or server
instances that the software component may be deployed into. Database or server
instances may be deployed as single nodes or in clusters. Where deployed in
clusters each node of each cluster shall be classed as a single license for the
purposes of calculating the quantity of licenses used.

 

“Account Limit” = Quantity represents the maximum number of account records
stored within the database at any given point in time.

 

“Transaction Limit” = Quantity represents the maximum number of transactions
records storied within the database at any given point in time.

 

**Support Level for Subscription Software:

ESCIS = Essential Support (ES) and Critical Incident Support (“CIS”)

During the Subscription Term specified, Licensee is eligible to receive the
standard NECP Subscription Services for Support which it makes generally
available to its subscription customers, and in addition, customer is eligible
to receive CIS 24 hours a day x 7 days a week support for severity 1 issues. A
severity 1 level incident means that the production system is not available or
that the production system is available but a critical application failure has
occurred and business processes are halted and no workarounds are available.

 

ES = Essential Support

During the Subscription Term, Licensee is eligible to receive the standard
support that NECP makes generally available to its subscription customers
inclusive of up to thirty (30) man days of support time in any one twelve (12)
month period.

 

2.Subscription Term and Subscription Fees

 

Initial Subscription Term:

The Initial Subscription Term shall commence ten (10) days from the date of
Funding and shall endure for a period of Five (5) Years thereafter.

 

Subscription Fees:

A.License Subscription Fee: One-time fee of USD[***] ([***] United States
Dollars) for licenses relating to the use of the Subscription Software during
the Initial Subscription Term inclusive of up to thirty (30) man days of
engineering and implementation resources for Customisations.

B.Annual Maintenance Subscription Fees: Annual fee of USD[***] ([***] United
States Dollars) relating to the maintenance and support of the Subscription
Software during each twelve (12) month period of the Subscription Term inclusive
of ES and CIS.

C.Subscription Services Fees:

1)Project Management and Implementation Fees: One-time fee of USD[***] ([***]
United States Dollars) for professional services relating to the deployment and
configuration of the Subscription Software.

2)Infrastructure Implementation Fees: One-time fee of USD[***] ([***] United
States Dollars) for professional services relating to the set-up of the
application hosting environment.

 



2 of 8

 

 

3)Training Fees: One-time fee of USD[***] ([***] United States Dollars) for
professional services relating to the training of Authorised Users in the
Subscription Software inclusive of up to 30 man days of training time during the
Initial Subscription Term.

4)Infrastructure Support Fees: Monthly fee of USD[***] ([***] United States
Dollars) for professional services relating to the on-going support and
maintenance of the application hosting environment inclusive of up to 10 man
days per month of ES and CIS.

5)Infrastructure Hosting Fees: Set-up and recurring fees from NECP’s Hosting
Partner relating to the utilisation of cloud computing services in the
application hosting environment shall be passed on to the Licensee at cost.

 

Subscription Fees Increase Cap:

The percentage increase in Subscription Fees during Renewal Terms shall not
exceed 5% per annum with such increases to take effect from the start of the
first Renewal Term.

 

3.Invoice and Payment Terms:

 

The following payment terms shall apply to Subscription Fees:

A.License Subscription Fee: Payable 50% within ten (10) days of the date of
Funding and 50% on the Subscription Service Ready Date.

B.Annual Maintenance Subscription Fees: Payable annually in advance within ten
(10) days of the date of Funding and each anniversary thereafter for the
duration of this Agreement.

C.Subscription Services Fees:

1)Project Management and Implementation Fees: Payable 50% within ten (10) days
of the date of Funding and 50% on the Subscription Service Ready Date.

2)Infrastructure Implementation Fees: Payable 50% within ten (10) days of the
date of Funding and 50% on the Subscription Service Ready Date.

3)Training Fees: Payable 50% within ten (10) days of the date of Funding and 50%
on the Subscription Service Ready Date.

4)Infrastructure Support Fees: Payable monthly in arrears commencing on the
Subscription Service Ready Date.

5)Infrastructure Hosting Fees: Payable monthly in advance commencing on the date
that the services of the Hosting Partner are first utilised.

 

All invoices are due for settlement within thirty (30) days of the date of the
invoice except for invoices relating to Infrastructure Hosting Fees which are to
be settled immediately on the invoice date.

 

Unless excluded by applicable law, NECP reserves the right to issue invoices
electronically.

 

4.Equity Compensation

 

As further consideration for the grant of the License in accordance with the
terms of the Agreement, Licensee shall promptly after Funding, which in no event
shall be later than ten (10) days, cause the Equity Compensation to be issued to
NECP. The Equity Compensation shall be restricted from sale for a period of
twelve (12) months from the date of issuance and shall be granted to piggy-back
registration rights in accordance with the terms of the certain Registration
Rights Agreement of even date, by and between the parties.

 

5.Additional Terms

 

Service Level Description is attached hereto and made a part of this Order Form
at Exhibit 1.

 

Subscription Software is described in the document attached hereto and made a
part of this Order Form at Exhibit 2.

 



3 of 8

 

 

“Subscription Service Ready Date” shall be approximately ninety (90) days from
the date of Funding and is the date that the Subscription Software will be
accessible in the application hosting environment. This date is not synonymous
with any Licensee launch or Go Live Date which shall at the determination of the
Licensee.

 

“Hosting Partner”: NECP’s Hosting Partner may be Amazon Web Services or
Microsoft Azure and the application hosting environment may be configured in up
to two (2) regions subject at all times to License Restrictions.

 

Marketing Communications: In consideration for the pricing and terms under this
Order Form and the Agreement, NECP may make reference to Licensee as a customer
in press releases and written and verbal communications. Licensee agrees to act
as a reference for NECP, including participating in reference calls and other
reference activities as may be reasonably requested by NECP. Further, in
consideration for the pricing and terms under this Order Form and the Agreement,
Licensee may make reference to NECP as a partner in press releases and written
and verbal communications. NECP agrees to act as a reference for Licensee,
including participating in reference calls and other reference activities as may
be reasonably requested by Licensee.

 

6.Customisations

 

The following Customisations have been agreed and shall be developed and
deployed by NECP:

A.No Customisations have been agreed and documented at the Effective Date,
however Licensee may avail up to up to thirty (30) man days of engineering and
implementation resources inclusive in the License Subscription Fee.

 

7.Additional Licenses and Services and Associated Subscription Fees

 

Option to Extend License Restrictions

Licensee may extend License Restrictions subject to the payment of the following
additional Subscription Fees:

A.Account Limit: Licensee may extend the maximum number of account records
stored within the database at any given point in time beyond the License
Restriction quantity by paying an additional monthly fee of USD[***] ([***]) per
account record in excess of the License Restriction quantity per month. Such
additional monthly account fees to be invoiced monthly in arrears.

B.Transaction Limit: Licensee may extend the maximum number of transaction
records stored within the database at any given point in time beyond the License
Restriction quantity by paying an additional fee of USD[***] ([***]) per
transaction record in excess of the License Restriction quantity. Such
additional transaction fees to be invoiced monthly in arrears.

C.Instances: Licensee may extend the quantity of instances of each Subscription
Software item subject to the following annual License Subscription Fees:

 

  Subscription Software   Additional Annual License Subscription Fee per
Instance 1 Core Database USD[***] ([***] United States Dollars) 2 Tokenisation
Database USD[***] ([***] United States Dollars) 3 Administration Database
USD[***] ([***] United States Dollars) 4 COA Database USD[***] ([***]United
States Dollars) 5 OLTP Auth Service USD[***] ([***] United States Dollars) 6
Batch Processing Service USD[***] ([***] United States Dollars) 7 Key Database,
Key Service, and Key UI USD[***]([***] United States Dollars) 8 Configuration
and Administration UI USD[***] ([***] United States Dollars) 9 Notification
Service and Notification UI USD[***] ([***] United States Dollars) 10 API and
Micro-Services USD[***] ([***] United States Dollars) 11 FinCon UI USD[***]
([***] United States Dollars) 12 Compliance and Sanctions UI USD[***] ([***]
United States Dollars) 13 CRM UI USD[***] ([***] United States Dollars) 14
Virtual Card UI USD[***] ([***] United States Dollars)

 



4 of 8

 

 

N.B. Annual Maintenance Subscription Fees shall be applicable at the rate of 15%
of the additional annual License Subscriptions Fees per annum for all additional
License instances.

 

D.Optional Customization

 

In the event a Customization related to the Patent License is agreed and
documented during the term of the Agreement, NECP shall provide a perpetual
license and source code for all such development Customisations for so long as
Licensee remains in compliance with the Agreement and pay all fees due to NECP.
Upon termination of the Agreement, the perpetual license for each such
Customization will be available for a fee of US$50,000 per instance. Licensee
shall be entitled to enhance, operate, compile and sell licensed products based
upon the code. However, Licensee is restricted from reselling the source code
itself.

 

8.Optional Additional Professional Services

 

Licensee may avail additional professional services resources from NECP to
extend the amount of ES and CIS man hours available, to enable additional
Customisations, or to use consulting services to enable the Licensee to achieve
its product and commercial objectives subject to the following rates per man
day:

  - Engineering Resources: USD1,200.00 (One Thousand Two Hundred United States
Dollars) per man day   - Implementation Resources: USD800.00 (Eight Hundred
United States Dollars) per man day   - Project Management Resources: USD1,000.00
(One Thousand United States Dollars) per man day   - Infrastructure Support
Resources; USD500.00 (Five Hundred United States Dollars) per man day   -
Software Support Resources; USD450.00 (Four Hundred and Fifty United States
Dollars) per man day

  

This Order Form shall be effective on 1 October 2020 (the “Order Form Date”).

 

THE PARTIES have executed this Order Form through the signatures of their
respective authorized representatives.

 

NECP:   LICENSEE: NEC PAYMENTS B.S.C. (CLOSED)   APPTECH CORP.       By: /s/
Fuad Nonoo   By: /s/ Luke D’Angelo Fuad Nonoo   Printed Name: Luke D’Angelo
Chairman and Authorized Person   Title: Interim Chief Executive Officer

 



5 of 8

 

 

Exhibit 1 to Order Form

Service Level Description

 

Infrastructure

The services are deployed within an application hosting environment that is
high-availability and redundant by design and built upon cloud computing
services provided by NECP’s Hosting Partner, Amazon Web Services or Microsoft
Azure. The Subscription Software License quantities enable the services to be
deployed into dual cloud computing regions to enable active-active, or
active-passive fail over for data replication, disaster recovery, and business
continuity planning.

 

Technical Change Management

NECP maintains change management system to ensure review and controlled
implementation of changes that NECP may make from time to time in the support of
the services.

 

Scheduled Maintenance

The services shall be subject to routine monitoring and scheduled maintenance to
validate and maintain service levels. NECP makes commercially reasonable efforts
to establish maintenance windows during times that minimize impact to the
services and Licensee’s users. While most of NECP’s maintenance can be completed
during regularly scheduled maintenance windows, from time to time emergency
maintenance must be performed outside of the scheduled maintenance windows to
maintain the integrity and security of the services. In such cases, NECP will
provide Licensee’s primary point of contact as much advance notice of the
planned maintenance as is technically feasible. The regularly scheduled weekly
maintenance windows and any period of unavailability due to maintenance for
which Licensee is given at least 24 hours advance notice is considered
“Scheduled Maintenance”.

 

Availability

NECP’s goal is to provide access to and continuity of the services twenty-four
hours per day, seven days a week, except during Scheduled Maintenance.
Notwithstanding anything to the contrary in the Agreement, NECP’s service level
objective for Subscription Software is 99.9% Availability measured on a monthly
basis and service level credits will be paid based on a monthly prorated fee.
For example, a 5% service level credit shall be equal to 5% of 1/12 of the 12
month annual maintenance subscription fee.

 

Availability for the Subscription Software is measured as a percentage of
Scheduled Available Minutes.

 



  ● “Scheduled Available Minutes” are the total minutes in a month less the
number of Scheduled Maintenance minutes in the applicable month.   ●  “Available
Minutes” is the number of Scheduled Available Minutes in a month less the
aggregate number of minutes the Subscription Services were unavailable outside
of Scheduled Maintenance.   ●  “Availability” is a percentage calculated as the
Available Minutes in a month divided by the Scheduled Available Minutes in the
month).



 

 

The following shall not be considered periods of unavailability for purposes of
the Availability calculation:

 

  ● Outages due to factors outside of NECP’s reasonable control (for example, a
failure at Licensee’s site, between Licensee and the application hosting
environment, and or a failure related to the cloud computing services provided
by the Hosting Partner);   ● Delays in email or SMS transmission to or from the
hosted application;   ● Connectivity issues outside of NECP’s direct control
(e.g. DNS issues);   ● Force Majeure events;   ● Outages attributable to the
acts or omissions of Licensee or Licensee’s employees, agents, contractors, or
vendors, or anyone gaining access to the services means of UserIDs or equipment
controlled by Licensee;   ● Periods of Down Time at Licensee’s request;   ●
Outages that result from Licensee’s equipment, software, or other technology
and/or third party equipment, software or other technology; and   ● Performance
degradation due to Licensee’s use of the services in excess of the scope of
Licensee’s license, usage restrictions, or product limitations outlined in the
applicable Agreement.

 



6 of 8

 

 

Exhibit 2

Overview of Subscription Software

 

1.Core Database

The Core Database is the central system database that stores account,
transactional and rules data, service configuration parameters, logs and
associated stored procedures and technical process logic.

 

2.Tokenisation Database

The Tokenisation Database is the encrypted tokenisation database that stores and
manages the validation of sensitive card data elements and associated stored
procedures and technical process logic.

 

3.Administration Database

The Administration Database is the system database that stores program and
customer profile configurations, API configurations, customer and user data,
multi-factor authentication access credentials, compliance and sanctions data
and associated stored procedures and technical process logic.

 

4.COA Database

The COA database replicates essential account and transactional data from the
Core Database and provides additional data storage, stored procedures and
technical process logic related to financial control, reconciliation and
reporting functions.

 

5.OLTP Auth Service

The OLTP Auth Service is the Card Association authorization-handling module. It
manages incoming authorization traffic from Card Associations; validates
structural integrity of the messages; exchanges data with other services and
databases to complete transaction validation and authorization and compiles the
response messages to the relevant source Card Association.

 

6.Batch Processing Service

The Batch Processing Service is the Card Association settlement-handling module
and processes other batch files related to Card Association operations. It
manages incoming clearing files from Card Associations; validates structural
integrity of the messages; exchanges data with other services and databases to
complete settlement transaction posting and matching. It handles outbound
chargeback files to the Card Associations and other batch files including card
and PIN creation and file processing for external manufacture, personalization
and fulfilment vendors.

 

7.Key Database, Key Service and Key UI

The Key Database, Service and UI is a virtual security module that provides key
storage, key injection/rotation, and cryptographic services for all other
Subscription Software components.

 

8.Configuration and Administration UI

The Configuration and Administration UI provides configuration and monitoring
tools for the Subscription Software components as well as workflow interfaces
for the configuration of programs, products and transaction processing rules.

 

9.Notification Service and Notification UI

The Notification Service and UI provides integration with external email, SMS
and mobile push message services, configuration of those external services, and
an API to enable all other Subscription Software components to manage outbound
notification through a single integration point.

 

10.API and Micro-Services

A RESTful API framework and Micro-Services provide an integration point for
external software and channels that is used for administration, customer
servicing and non-Card Association transaction channels. Additional non-API
Micro-Services are operated as standalone service components to manage specific
operational processes and connections with external transaction networks that
cannot be integrated via the RESTful API framework.

 



7 of 8

 

 

11.FinCon UI

The FinCon UI is based upon a configurable IFRS/GAAP standard double-entry
general ledger and provides a suite of multi-currency, multi-program financial
control, reconciliation, and exception management tools to automate financial
operations and provide an audit trail of all financial control activities.

 

12.Compliance and Sanctions UI

KYC, AML and Sanctions workflow tools to facilitate customer on-boarding with
maker/checker control framework and filterable transaction monitoring tools to
handle transaction alerts and suspicious transaction reporting.

 

13.CRM UI

Customer relationship management UI to enable call centre and other front and
back office teams to have access to customer account and transaction data and
controls necessary to provide customer services activity.

 

14.Virtual Card UI

The virtual card UI is a web portal that enables the configuration and operation
of virtual card services targeted at B2B supplier payments.

 

8 of 8



 

 